DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 4-6, 8, 9, 10-12, 13-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al. (US 9,553,940 B2; hereafter OH) in view of Baldwin et al. (US 8,204,052 B2; hereafter Baldwin).

With respect to claim 1, OH discloses a method (Abstract and Title) comprising: 
detecting, at a first system (Event Notification Controller and Subscription Target in FIG. 7A) and via a network (SIP IP Core in FIG. 2; SIP IP Core in FIG. 4), an event generated on a second system, the event having an event type (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50); 
receiving, at the first system (Event Notification Controller and Subscription Target in FIG. 7A) and via the network (SIP IP Core in FIG. 2; SIP IP Core in FIG. 4), a connection from a client device (Subscriber in FIG. 2); and 
in response to receiving the connection from the client device (Subscriber in FIG. 2) and based on the event type (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50), providing the event from the message broker to the client device (Subscriber in FIG. 2).

OH does not disclose based on the event type, providing the event to a message broker of a plurality of message brokers;

Baldwin discloses based on the event type (110, PG Correlators in FIG. 2; Presence Gateway, 112 in FIG. 2; 500, 504, 514, 512 in FIG. 5; column 8, lines 1-35), providing the event to a message broker of a plurality of message brokers (110, PG Correlators in FIG. 2);

Baldwin teaches the advantage of dynamic sharing the processing load of event across multiple brokers or servers (column 2, lines 1-15).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the brokers as taught by Baldwin in the method and system of OH to produce an expected result.


With respect to claim 3, OH further discloses wherein the event is a communication event (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50). 



With respect to claim 4, OH further discloses comprising: receiving, before detecting the event, a subscription request (SIP SUBSCRIBE in FIG. 7A) from the client device, the subscription request comprising an identification of an account (AUTHORIZE in FIG. 2 of request must include an account verification ; column 1, lines 40-56; claim 55 & claim 66); 
wherein: the event is associated with the account (AUTHORIZE in FIG. 2 of request must include an account verification ; column 1, lines 40-56; claim 55 & claim 66); and the providing of the event from the message broker to the client device is further based on the account being identified in the subscription request and the event (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50) being associated with the account (AUTHORIZE in FIG. 2 of request must include an account verification ; column 1, lines 40-56; claim 55 & claim 66).

With respect to claim 5, OH further discloses comprising: establishing, in response to receiving the subscription request (SIP SUBSCRIBE in FIG. 7A), a subscription for events associated with the event type (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50).



With respect to claim 6, OH further discloses wherein: the subscription request comprises a parameter filter (The Preference Rules are the filter) comprising an identification of a characteristic of the event (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50).


With respect to claim 8, OH further discloses wherein: the client device has permission to receive information for the event type (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50).


With respect to claim 9, OH does not disclose wherein the plurality of message brokers are sharded according to one or more event types.

Baldwin discloses wherein the plurality of message brokers (110, PG Correlators in FIG. 2) are sharded according to one or more event types (110, PG Correlators in FIG. 2; Presence Gateway, 112 in FIG. 2; 500, 504, 514, 512 in FIG. 5; column 8, lines 1-35).

Baldwin teaches the advantage of dynamic sharing the processing load of event across multiple brokers or servers (column 2, lines 1-15).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the brokers as taught by Baldwin in the method and system of OH to produce an expected result.

With respect to claim 10, OH discloses a system (Event Notification Controller and Subscription Target in FIG. 7A) comprising: 
a memory that stores instructions (Claim 55; see processor and processor storing); and one or more processors (Claim 55; see processor and processor storing) configured by the instructions to perform operations comprising: 
detecting, via a network (SIP IP Core in FIG. 2; SIP IP Core in FIG. 4), an event generated on another system, the event having an event type (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50); 
receiving, via the network (SIP IP Core in FIG. 2; SIP IP Core in FIG. 4), a connection from a client device (Subscriber in FIG. 2); and 
in response to the connection from the client device and based on the event type (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50), providing the event from the message broker to the client device (Subscriber in FIG. 2).


OH does not disclose based on the event type, providing the event to a message broker of a plurality of message brokers; 



Baldwin discloses based on the event type (110, PG Correlators in FIG. 2; Presence Gateway, 112 in FIG. 2; 500, 504, 514, 512 in FIG. 5; column 8, lines 1-35), providing the event to a message broker of a plurality of message brokers (110, PG Correlators in FIG. 2); 

Baldwin teaches the advantage of dynamic sharing the processing load of event across multiple brokers or servers (column 2, lines 1-15).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the brokers as taught by Baldwin in the method and system of OH to produce an expected result.

With respect to claim 12, OH further discloses wherein the event is a communication event (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50).



With respect to claim 13, OH further discloses wherein: the operations further comprise receiving, before the detecting of the event, a subscription request (SIP SUBSCRIBE in FIG. 7A) from the client device, the subscription request (SIP SUBSCRIBE in FIG. 7A) comprising an identification of an account (AUTHORIZE in FIG. 2 of request must include an account verification ; column 1, lines 40-56; claim 55 & claim 66); 
the event is associated with the account (AUTHORIZE in FIG. 2 of request must include an account verification ; column 1, lines 40-56; claim 55 & claim 66); and the providing of the event to the client device is further based on the account being identified in the subscription request and the event (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50) being associated with the account (AUTHORIZE in FIG. 2 of request must include an account verification ; column 1, lines 40-56; claim 55 & claim 66).

With respect to claim 14, OH further discloses wherein the operations further comprise: establishing, in response to the subscription request (SIP SUBSCRIBE in FIG. 7A), a subscription for events associated with the event type (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50).


With respect to claim 15, OH further discloses wherein: the subscription request comprises a parameter filter (The Preference Rules are the filter) comprising an identification of a characteristic of the event (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50).



With respect to claim 17, OH discloses a method (Abstract and Title) comprising:
a system (Event Notification Controller and Subscription Target in FIG. 7A), cause the system (Event Notification Controller and Subscription Target in FIG. 7A) to perform operations comprising: 
detecting, via a network (SIP IP Core in FIG. 2; SIP IP Core in FIG. 4), an event generated on another system, the event having an event type (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50); 
receiving, via the network (SIP IP Core in FIG. 2; SIP IP Core in FIG. 4), a connection from a client device (Subscriber in FIG. 2); and 
in response to the connection from the client device (Subscriber in FIG. 2) and based on the event type (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50), providing the event from the message broker to the client device (Subscriber in FIG. 2).

OH does not disclose a non-transitory machine-readable medium that stores instructions that, when executed by one or more processors;
based on the event type, providing the event to a message broker of a plurality of message brokers; 


Baldwin discloses a non-transitory machine-readable medium that stores instructions that, when executed by one or more processors (column 2, lines 45-61);
based on the event type (110, PG Correlators in FIG. 2; Presence Gateway, 112 in FIG. 2; 500, 504, 514, 512 in FIG. 5; column 8, lines 1-35), providing the event to a message broker of a plurality of message brokers (110, PG Correlators in FIG. 2); 

Baldwin teaches the advantage of dynamic sharing the processing load of event across multiple brokers or servers (column 2, lines 1-15).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the brokers as taught by Baldwin in the method and system of OH to produce an expected result.

With respect to claim 19, OH further discloses wherein the event is a communication event (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50). 

With respect to claim 20, OH further discloses wherein: the operations further comprise receiving, before the detecting of the event (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50), a subscription request (SIP SUBSCRIBE in FIG. 7A) from the client device, the subscription request (SIP SUBSCRIBE in FIG. 7A) comprising an identification of an account (AUTHORIZE in FIG. 2 of request must include an account verification ; column 1, lines 40-56; claim 55 & claim 66); 
the event is associated with the account (AUTHORIZE in FIG. 2 of request must include an account verification ; column 1, lines 40-56; claim 55 & claim 66); and 
the providing of the event to the client device is further based on the account being identified in the subscription request and the event (EVENTS and PREFERENCE RULES in FIG. 7A; column 5, lines 1-50) being associated with the account (AUTHORIZE in FIG. 2 of request must include an account verification ; column 1, lines 40-56; claim 55 & claim 66).



Claims 2, 7, 11, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OH in view of Baldwin and further in view of Shank et al. (US 6,445,776 B1; hereafter Shank).

With respect to claim 2, OH does not disclose comprising: after detecting the event and before receiving the connection from the client device, storing the event in a cache up to an expiration time.

Shank discloses after detecting the event and before receiving the connection from the client device, storing the event in a cache up to an expiration time (column 23, lines 60-66).

Shank teaches the advantage of independent and object-oriented services by using standard API in client-server systems (column 1, lines 50-60).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the API functionality as shown in Shank with the system and method of OH to produce an expected result.


With respect to claim 7, OH does not disclose wherein: the subscription request is received using an application programming interface (API). 

Shank discloses wherein: the subscription request is received using an application programming interface (API) (column 1, lines 40-62).

Shank teaches the advantage of independent and object-oriented services by using standard API in client-server systems (column 1, lines 50-60).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the API functionality as shown in Shank with the system and method of OH to produce an expected result.

With respect to claim 11, OH does not disclose wherein the operations further comprise: after detecting the event and before receiving the connection from the client device, storing the event in a cache up to an expiration time. 


Shank discloses after detecting the event and before receiving the connection from the client device, storing the event in a cache up to an expiration time (column 23, lines 60-66).


Shank teaches the advantage of independent and object-oriented services by using standard API in client-server systems (column 1, lines 50-60).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the API functionality as shown in Shank with the system and method of OH to produce an expected result.

With respect to claim 16, OH does not disclose wherein: the subscription request is received using an application programming interface (API). 

Shank discloses wherein: the subscription request is received using an application programming interface (API) (column 1, lines 40-62). 

Shank teaches the advantage of independent and object-oriented services by using standard API in client-server systems (column 1, lines 50-60).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the API functionality as shown in Shank with the system and method of OH to produce an expected result.


With respect to claim 18, OH does not disclose wherein the operations further comprise: after detecting the event and before receiving the connection from the client device, storing the event in a cache up to an expiration time.

Shank discloses after detecting the event and before receiving the connection from the client device, storing the event in a cache up to an expiration time (column 23, lines 60-66).

Shank teaches the advantage of independent and object-oriented services by using standard API in client-server systems (column 1, lines 50-60).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the API functionality as shown in Shank with the system and method of OH to produce an expected result.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        September 10, 2022